PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/715,442
Filing Date: 26 Sep 2017
Appellant(s): Okafuji et al.



__________________
Andrew G. Melick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Examiner’s rejection relies upon 3 references. The only passage in which Appellant addresses the full combination of 3 references stretches from the last four lines of Page 5 of the Appeal Brief to Line 6 of Page 7.

Appellant first argues against the inclusion of Odagiri in a piecemeal fashion, alleging that since Odagiri is concerned about roughness and not flatness, Odagiri cannot teach flatness. This argument ignores the Examiner’s actual reason for applying Odagiri to Okafuji, which is to teach that side surfaces are known to be polished in addition to top and bottom surface to provide a substrate with good handleability, and thus the Examiner maintains that the Odagiri reasonably instructs for care to be taken with side surfaces in addition to the top and bottom surfaces, and that while flatness and surface roughness are different things, there is reasonable motivation to make surface roughness minimal so that it cannot be broadly considered to exceed flatness requirements, and to meet the Claim 4 surface roughness requirement.

Appellant next argues that Ueda’s teaching of achieving the desired flatness cannot be applied to side surfaces because the method would be destructive. However, this piecemeal argument also 
Notably, Appellant has not argued that Odagiri’s polishing would be unable to achieve a desired flatness, and thus the Examiner maintains that the relevant element from Ueda is simply the identification of a particular level of flatness that is appropriate for substrate handling, given that the other cited art provides alternative methods for achieving fine levels of substrate working such that the totality of the teaching from applying Odagiri and Ueda to Okafuji is that Okafuji’s handleability would be meaningfully improved by, in addition to working the top and bottom surfaces, working the side surfaces to both levels of flatness and surface roughness taught by the prior art. 

The aforementioned passage from the last four lines of Page 5 of the Appeal Brief to Line 6 of Page 7 argues against that the overall process taught by Ueda is not applicable to the hypothetical rectangular of the previous substrate. However, Appellant does not argue against the teaching of the usefulness of achieving the flatness. 
The Examiner’s rejection stated that Ueda teaches that for substrate holding, a flatness below 10 microns is desirable (specifically 2 microns, per [0101]), and the Examiner did not state that one would apply Ueda’s process to achieve that goal. Appellant has not offered an argument as to why the general teaching of a 2 micron flatness for substrate holding would be invalid. Thus, the Examiner maintains that it would be obvious to create a 2 micron flatness for the hypothetical rectangular substrate as a general goal to allow for better substrate handling on the side surfaces if necessary.
To further address Appellant’s argument, the instant claims are apparatus claims and thus are concerned far more about whether it would obvious to create the apparatus than the underlying method of making the apparatus. Again, the Examiner has never argued that Ueda’s specific method 
To be more specific, and to clarify the assertion that technology exists to achieve such flatness, Odagiri (in [0034] of the machine translation provided by Appellant on June 25, 2018) already teaches a method of polishing side surfaces, and Appellant has not argued as to why such a polishing process could not achieve a desired flatness of less than 10 microns if so motivated, while also achieving the desired surface roughness. Additionally or alternately, Okafuji already teaches making a rectangular substrate, which in itself implies a certain level of flatness, without assigning a specific numerical value to the flatness. Thus, in the absence of an Appellant rebuttal of why the processes of Okafuji and/or Odagiri could not achieve the desired flatness if so motivated, the Examiner maintains that it is within the grasp of a person having ordinary skill in the art to achieve the claimed flatness if so motivated.

Further regarding Appellant’s arguments prior to the last four lines of Page 5, the Examiner notes that Appellant, by lack of argument, concedes that Odagiri reasonably motivates side polishing in general.
Additionally, the Examiner emphasizes that Applicant is factually incorrect about the Examiner making an inherency arguments. Indeed, the Examiner acknowledged there was no inherency in applying Odagiru to Okafuji, which was the reason for applying Ueda as the third reference.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        
Conferees:


/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                    
                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.